Citation Nr: 1516338	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia, or secondary to medications prescribed for service-connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION


The Veteran had active service from April 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska that, in pertinent part, denied service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded this claim in July 2014.  Remand is again warranted. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Return the evidence of record, to include all electronic records (i.e. any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) to the January 2014 VA examiner.  If the VA examiner who conducted the January 2014 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the January 2014 VA examination and August 2014 supplemental opinion.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

The examiner is advised:

(a) The October 2011 VA examiner diagnosed the Veteran with a gastrointestinal (GI) disorder.  Therefore, the January 2014 examiner's finding that "a complaint of GI disorder was not found" during the appeal's pendency is in error - UNDER THE LAW, THE OPERATIVE FACTOR IS WHETHER THE VETERAN HAD A DISORDER AT ANY TIME SINCE THE FILING OF HIS CLAIM.

(b) Even if the GI disorder has resolved, the October 2011 examiner's diagnosis is sufficient to satisfy the current disability requirement for a grant of service connection.  







(c) Symptoms, not treatment, are the important criteria when evaluating the claim.  Thus, the examiner's conclusion that the GI disorder did not originate in service solely because it is not reflected in the service treatment records is incorrect.

The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Did the Veteran's current GI disorder have its onset during service, or is it otherwise related to service?

(ii) Did the medications prescribed for the Veteran's service-connected paranoid schizophrenia disorder - Citalopram, Risperidone, Alprazolam, and Xanax - cause OR aggravate his GI disorder?

In answering this question, address the effects of each medication, both individually and collectively.

Please note the October 2011 VA opinion, which includes the examiner's comment, that although the Physician's Desk Reference or other medical sources may list a GI condition as a potential side-effect Risperidone, it was not necessarily the case that Risperidone caused the Veteran to have a chronic or ongoing GI disorder, as the Veteran had taken medication on a daily basis for a number of years; however, only described periodic symptoms of once per week.  The examiner further noted the Veteran's report that changes in his diet helped him to greatly reduce and control his GI symptomatology.  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must explain all opinions expressed.  If the examiner is not able to provide an opinion, he or she must explain why. 

3.  The addendum medical report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.    

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate law and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




